 



Exhibit 10.10

 

 

AMENDED AND RESTATED

 

SERVICES AGREEMENT

 

among

 

RCS Capital Corporation,

 

RCS CAPITAL HOLDINGS, LLC

 

and

 

RCS Capital Management, LLC

 

Dated as of February 11, 2014

 

 

 

 

 

AMENDED AND RESTATED SERVICES AGREEMENT, dated as of February 11, 2014, among
RCS Capital Corporation, a Delaware corporation (“PubCo”), RCS Capital Holdings,
LLC, a Delaware limited liability company (“Holdco”), and RCS Capital
Management, LLC, a Delaware limited liability company (the “Service Provider”).

 

WITNESSETH:

 

WHEREAS, PubCo, the Existing Subsidiaries and the Service Provider are party to
a Management Agreement dated as of June 10, 2013 (as amended on January 16,
2014, the “Original Management Agreement”), which, among other things, provides
for the terms and conditions upon and subject to which the Service Provider
provides certain services to PubCo and the Subsidiaries;

 

WHEREAS, as part of an overall plan to restructure the ownership of PubCo that
includes certain corporate reorganization transactions involving PubCo, the
Existing Subsidiaries, RCAP Holdings, LLC, a Delaware limited liability company,
and other affiliated entities of PubCo and RCAP Holdings, LLC, PubCo and the
Service Provider will contribute all of their equity interests in the Existing
Subsidiaries to Holdco:

 

WHEREAS, following such corporate reorganization transactions, PubCo’s principal
lines of business will be operated directly through Holdco and indirectly
through the Subsidiaries;

 

WHEREAS, PubCo and Holdco desire to retain the Service Provider to provide
PubCo, Holdco and the Subsidiaries (collectively, the “Service Recipients”) with
marketing, strategic planning and consulting services, all as described in
further detail herein;

 

WHEREAS, the Service Provider, by and through its officers, employees, agents
and affiliates, has developed in connection with the conduct of its business and
affairs various areas of expertise in the fields of marketing, strategic
planning and corporate consulting;

 

WHEREAS, the Service Provider wishes to be retained to provide such services, on
the terms and subject to the conditions set forth herein; and

 

WHEREAS, in accordance with Section 16(e) of the Original Management Agreement,
each Existing Subsidiary desires to consent to the amendment and restatement of
the Original Management Agreement in its entirety on the terms hereinafter set
forth;

 

WITNESSETH:

 

NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto agree that the Original Management Agreement hereby is
amended and restated in its entirety to read as follows:

 

Section 1. Definitions.

 

(a)          The following terms shall have the meanings set forth in this
Section 1(a):

 

 

 

 

“Advance” has the meaning set forth in Section 16(m).

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by, or under common control with such
specified Person, (ii) any executive officer or general partner of such
specified Person, (iii) any member of the board of directors or board of
managers (or bodies performing similar functions) of such specified Person, and
(iv) any legal entity for which such specified Person acts as an executive
officer or general partner. For purposes of this definition, the terms
“controlling”, “controlled by”, or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.

 

“Agreement” means this Amended and Restated Services Agreement, as amended or
supplemented from time to time.

 

“Automatic Renewal Term” has the meaning set forth in Section 10(a).

 

“Bankruptcy” means, with respect to any Person, (i) the filing by such Person of
a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under Title 11 of the United States Code
or any other U.S. federal or state or foreign insolvency law, or such Person’s
filing an answer consenting to or acquiescing in any such petition, (ii) the
making by such Person of any assignment for the benefit of its creditors, (iii)
the expiration of 60 days after the filing of an involuntary petition under
Title 11 of the United States Code, an application for the appointment of a
receiver for a material portion of the assets of such Person, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other U.S. federal or state or foreign insolvency law, provided
that the same shall not have been vacated, set aside or stayed within such
60-day period, or (iv) the entry against such Person of a final and
non-appealable order for relief under any bankruptcy, insolvency or similar law
now or hereinafter in effect.

 

“Board” means the board of directors of PubCo.

 

“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.

 

“Claim” has the meaning set forth in Section 8(c).

 

“Closing Date” means the date of closing of the Initial Public Offering.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Class A common stock, par value $0.001, of PubCo.

 

“Company Indemnified Party” has meaning set forth in Section 8(b).

 

“Conduct Policies” has the meaning set forth in Section 2(l).

 

“Confidential Information” has the meaning set forth in Section 5(a).

 

2

 

 

“Core Earnings” means the after-tax net income (loss) before the Incentive
Compensation, calculated in accordance with GAAP, plus (i) non-cash equity
compensation expense, (ii) depreciation and amortization, (iii) any unrealized
gains or losses or other non-cash items that are included in net income for the
applicable reporting period, regardless of whether such items are included in
other comprehensive income or loss, or in net income, and (iv) one-time events
pursuant to changes in GAAP and certain non-cash charges, in each case after
discussions between the Service Provider and the Independent Directors and
approved by a majority of the Independent Directors.

 

“Correct Payor” has the meaning set forth in Section 16(m).

 

“Effective Termination Date” means the last day of the Initial Term or an
Automatic Renewal Term, as the case may be, on which this Agreement is
terminated.

 

“Equity Incentive Plans” means the equity incentive plans adopted by PubCo to
provide incentive compensation to attract and retain qualified directors,
officers, advisors, consultants and other personnel, including the Service
Provider and its Affiliates and personnel of the Service Provider and its
Affiliates, and any other Affiliates of PubCo.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Subsidiary” means each of: (i) Realty Capital Securities, LLC; (ii)
RCS Advisory Services, LLC; and (iii) American National Stock Transfer, LLC, and
their respective successors.

 

“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.

 

“Governing Body” means: (i) with respect to PubCo, the Board; (ii) with respect
to Holdco, the managing member of Holdco; and (iii) with respect to each
Subsidiary, the managing member of such Subsidiary.

 

“Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the partnership agreement in the case of a general or limited
partnership, the certificate of formation and operating agreement or limited
liability company agreement in the case of a limited liability company, the
declaration of trust or other comparable trust instrument in the case of a
trust, or similar governing documents, in each case as the same may be amended
from time to time.

 

“Holdco” has the meaning set forth in the Preamble and shall include any
successor in interest thereto.

 

3

 

 

“Incentive Compensation” means the incentive fee calculated and payable with
respect to each calendar quarter (or part thereof that this Agreement is in
effect) in arrears in an amount, not less than zero, equal to the difference
between: (i) the product of (A) 20% and (B) the difference between (1) Core
Earnings of PubCo for the previous 12-month period, and (2) the product of (x)
(A) the weighted average of the issue price per share (or deemed price per
share) of the Common Stock of all of PubCo’s cash and non-cash issuances of
Common Stock from and after June 5, 2013 multiplied by (B) the weighted average
number of shares of Common Stock outstanding (including, for the avoidance of
doubt, any restricted shares of Common Stock and any shares of Common Stock
underlying other awards granted under one or more of PubCo’s Equity Incentive
Plans) in the case of this clause (B), in the previous 12-month period, and (y)
8%; and (ii) the sum of any Incentive Compensation paid to the Service Provider
with respect to the first three calendar quarters of such previous 12-month
period; provided, however, that no Incentive Compensation shall be payable with
respect to any calendar quarter unless Core Earnings of PubCo for the 12 most
recently completed calendar quarters is greater than zero.

 

For purposes of calculating the Incentive Compensation prior to the completion
of a 12-month period during the term of this Agreement, Core Earnings shall be
calculated on the basis of the number of days that this Agreement has been in
effect on an annualized basis.

 

If the Effective Termination Date does not correspond to the end of a calendar
quarter, the Service Provider’s Incentive Compensation shall be calculated for
the period beginning on the day after the end of the calendar quarter
immediately preceding the Effective Termination Date and ending on the Effective
Termination Date, which Incentive Compensation shall be calculated using Core
Earnings for the 12-month period ending on the Effective Termination Date.

 

“Indemnified Party” has the meaning set forth in Section 8(b).

 

“Independent Director” means a member of the Board who is “independent” in
accordance with PubCo’s Governing Instruments and the rules of NYSE or such
other securities exchange on which the shares of Common Stock are listed.

 

“Initial Payor” has the meaning set forth in Section 16(m).

 

“Initial Public Offering” means PubCo’s sale of Common Stock to the public
pursuant to the Registration Statement.

 

“Initial Term” has the meaning set forth in Section 10(a).

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Last Appraiser” has the meaning set forth in Section 6(g).

 

“Losses” has the meaning set forth in Section 8(a).

 

“Notice of Proposal to Negotiate” has the meaning set forth in Section 10(c).

 

“NYSE” means the New York Stock Exchange.

 

“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.

 

4

 

 

“Quarterly Fee” means the fee that is calculated and payable with respect to
each calendar quarter (or part thereof that this Agreement is in effect) in
arrears (i) in an amount equal to 10% of PubCo’s pre-tax income, not including
the quarterly fee, calculated in accordance with GAAP, for the calendar quarter
(or applicable part thereof) (if such amount is a positive number), and (ii)
subject to the pre-tax income, not including the quarterly fee, calculated in
accordance with GAAP, of PubCo being positive for the current and 3 preceding
calendar quarters.

 

For purposes of calculating the Quarterly Fee prior to the completion of
quarterly period during the term of this Agreement, the pre-tax income of PubCo,
not including the quarterly fee, calculated in accordance with GAAP, shall be
calculated on the basis of the number of days that this Agreement has been in
effect during such quarter.

 

“Registration Statement” means PubCo’s Registration Statement on Form S-1
(Registration No. 333-186819), as amended from time to time, pursuant to which
PubCo is conducting the Initial Public Offering.

 

“Regulation FD” means Regulation FD as promulgated by the SEC.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Service Provider” has the meaning set forth in the Preamble and shall include
any successor in interest thereto.

 

“Service Provider Change of Control” means a change in the direct or indirect
(i) beneficial ownership of more than fifty percent (50%) of the combined voting
power of the Service Provider’s then outstanding equity interests, or (ii) power
to direct or control the management policies of the Service Provider, whether
through the ownership of beneficial equity interests, common directors or
officers, by contract or otherwise. Service Provider Change of Control shall not
include (A) public offerings of the equity interests of the Service Provider, or
(B) any assignment of this Agreement by the Service Provider as permitted hereby
and in accordance with the terms hereof.

 

“Service Provider Indemnified Party” has the meaning set forth in Section 8(a).

 

“Service Provider Permitted Disclosure Parties” has the meaning set forth in
Section 5(a).

 

“Service Recipients” has the meaning set forth in the Recitals.

 

“Subsidiary” means (i) each Existing Subsidiary and (ii) any future subsidiary
of Holdco.

 

“Termination Notice” has the meaning set forth in Section 10(b).

 

“Termination Without Cause” has the meaning set forth in Section 10(b).

 

5

 

 

(b)          As used herein, accounting terms relating to the Service Recipients
not defined in Section 1(a) and accounting terms partly defined in Section 1(a),
to the extent not defined, shall have the respective meanings given to them
under GAAP. As used herein, “calendar quarters” shall mean the periods from
January 1 to March 31, April 1 to June 30, July 1 to September 30 and October 1
to December 31 of the applicable year.

 

(c)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
this Agreement unless otherwise specified.

 

(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The words
include, includes and including shall be deemed to be followed by the phrase
“without limitation.”

 

Section 2. Appointment and Duties of the Service Provider.

 

(a)          PubCo and Holdco hereby appoint the Service Provider to provide
strategic planning and consulting services to assist the Service Recipients in
implementing their business strategy, subject at all times to the terms and
conditions set forth in this Agreement and to the supervision of, and such
further limitations or parameters as may be imposed from time to time by, the
relevant Governing Body. The Service Provider hereby agrees to use its
commercially reasonable efforts to perform each of the duties set forth herein,
provided that funds are made available by the Service Recipients for such
purposes as set forth in Section 7. The appointment of the Service Provider
shall be exclusive to the Service Provider, except to the extent that the
Service Provider elects, in its sole and absolute discretion, subject to the
terms of this Agreement, to cause the duties of the Service Provider as set
forth herein to be provided by third parties.

 

(b)          The Service Provider, in its capacity as such, at all times will be
subject to the supervision and direction of the Governing Bodies, will act in a
manner that is in compliance with the Governing Instruments of the Service
Recipients, and will have only such functions and authority as the Governing
Bodies may delegate to it, including, without limitation, providing expertise
and consulting services concerning the business and affairs of the Service
Recipients in conformity with policies that are approved and adopted by the
relevant Governing Body. Nothing in this Agreement shall confer or be deemed to
confer any corporate or managerial authority over any of the business affairs of
the Service Recipients nor shall the Service Provider engage in the conduct or
supervision of any activities for which the registration as a broker-dealer,
investment adviser or investment company may be required.

 

(c)          In connection with its performance of its duties hereunder with
respect to the Service Recipients’ operations, the Service Provider will perform
(or cause to be performed) such related services and activities as may be
appropriate, which may include:

 

(i)          monitoring, reviewing, analyzing and providing advice concerning
the performance of the administrative functions of each Service Recipient as may
be agreed upon by the Service Provider and the relevant Governing Body;

 

 

6

 



 



(ii)         providing executive and administrative personnel, office space and
office services required in rendering services to the Service Recipients;

 

(iii)        communicating with the holders of any Pubco equity or debt
securities as required to satisfy the reporting and other requirements of any
governmental bodies or agencies or trading markets and to maintain effective
relations with such holders;

 

(iv)        monitoring the operating performance and providing periodic reports
with respect thereto to the relevant Governing Body, including comparative
information with respect to such operating performance and budgeted or projected
operating results;

 

(v)         assisting the Service Recipients in taking all necessary action to
enable them to make required tax filings and reports, including soliciting
stockholders for required information to the extent required by applicable law;

 

(vi)        providing advice and assistance concerning the handling of claims,
disputes or controversies (including litigation, arbitration, settlement or
other proceedings or negotiations) in which a Service Recipient may be involved
(other than with the Service Provider or its Affiliates), subject to such
limitations or parameters as may be imposed from time to time by the relevant
Governing Body; and

 

(vii)       performing such other services as may be required from time to time,
as the relevant Governing Body shall reasonably request.

 

(d)          The Service Provider shall refrain from any action that, it or the
applicable Governing Body concludes would (i) adversely and materially affect
the Service Recipients’ status as entities excluded from investment company
status under the Investment Company Act, or (ii) violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Service Recipients or of any exchange on which the securities of any Service
Recipient may be listed or that would otherwise not be permitted by the
applicable Governing Instruments. Under no circumstances, and notwithstanding
anything to the contrary herein, shall the Service Provider engage in any
investment banking, brokerage, investment management, investment advisory or
other activities which would require it to register as a broker-dealer or
investment adviser under applicable federal and state securities laws. If the
Service Provider is ordered to take any action by a Governing Body, the Service
Provider shall promptly notify such Governing Body if it is the Service
Provider’s judgment that such action would adversely and materially affect such
status or violate any such law, rule or regulation or Governing Instruments.
Notwithstanding the foregoing, neither the Service Provider nor any of its
Affiliates shall be liable to Service Recipients, the Governing Bodies, or
Service Recipients’ equityholders for any act or omission by the Service
Provider or any of its Affiliates, except as provided in Section 8 of this
Agreement.

 

(e)          PubCo and Holdco shall take, and shall cause the other Service
Recipients (including the Governing Bodies) to take, all actions reasonably
required to permit and enable the Service Provider to carry out its duties and
obligations under this Agreement. PubCo and Holdco shall, and shall cause the
other Service Recipients, to use commercially reasonable efforts to make
available to the Service Provider all resources, information and materials
reasonably requested by the Service Provider to enable the Service Provider to
satisfy its obligations hereunder, including its obligations to deliver
financial statements and any other information or reports with respect to the
Service Recipients.

 

7

 

 

(f)           Officers, employees and agents of the Service Provider and its
Affiliates may serve as directors, officers, agents, nominees or signatories for
the Service Recipients, to the extent permitted by their respective Governing
Instruments, by any resolutions duly adopted by the relevant Governing Body.
When executing documents or otherwise acting in such capacities for the Service
Recipients, such Persons shall indicate in what capacity they are executing on
behalf of the applicable Service Recipient. Without limiting the foregoing,
while this Agreement is in effect, the Service Provider will provide PubCo with
a management team, including a Chief Executive Officer and President or similar
positions, along with appropriate support personnel, who shall devote such of
their time to PubCo as necessary and appropriate, commensurate with the level of
activity of PubCo from time to time.

 

(g)          The Service Provider, at its sole cost and expense, shall maintain
reasonable and customary “errors and omissions” insurance coverage and other
customary insurance coverage in respect to its obligations and activities under,
or pursuant to, this Agreement, naming the Service Recipients as additional
insured.

 

(h)          The Service Provider acknowledges receipt of PubCo’s Affiliated
Transactions Best Practices Policy (the “Conduct Policies”) and agrees to
require the persons who provide services to the Service Recipients to comply
with such Conduct Policies in the performance of such services hereunder or such
comparable policies as shall in substance hold such persons to at least the
standards of conduct set forth in the Conduct Policies.

 

Section 3. Additional Activities of the Service Provider; Restrictions.

 

(a)          Except as provided in Section 3(b), nothing in this Agreement shall
(i) prevent the Service Provider or any of its Affiliates or any of their
respective officers, directors or employees, from engaging in other businesses
or from rendering services of any kind to any other Person, whether or not the
commercial objectives or policies of any such other Person are similar to those
of the Service Recipients, or (ii) in any way bind or restrict the Service
Provider or any of its Affiliates or any of their respective officers, directors
or employees from buying, selling or trading any securities or commodities for
their own accounts or for the account of others for whom the Service Provider or
any of its Affiliates, officers, directors or employees may be acting.

 

(b)          While information and recommendations supplied to the Service
Recipients shall, in the Service Provider’s reasonable and good faith judgment,
be appropriate under the circumstances and in light of the commercial objectives
and policies of the Service Recipients, they may be different from the
information and recommendations supplied by the Service Provider or any
Affiliate of the Service Provider to others. The Service Recipients shall be
entitled to equitable treatment under the circumstances in receiving
information, recommendations and any other services, but no Service Recipient
shall be entitled to receive preferential treatment as compared with the
treatment given by the Service Provider or any Affiliate of the Service Provider
to others. The Service Recipients shall have the benefit of the Service
Provider’s best judgment and effort in rendering services hereunder and, in
furtherance of the foregoing, the Service Provider shall not undertake
activities that, in its good faith judgment, will adversely affect the
performance of its obligations under this Agreement.

 

8

 

 

Section 4. [Reserved.]

 

Section 5. [Reserved.]

 

Section 6. Compensation.

 

(a)          The Service Provider will not receive any compensation for the
period prior to the Closing Date other than expenses incurred and reimbursed
pursuant to Section 7.

 

(b)          For services rendered under this Agreement, the Quarterly Fee and
the Incentive Compensation shall be payable to the Service Provider by PubCo and
Holdco, in arrears, in quarterly installments commencing with the quarter in
which this Agreement is executed. The Service Provider shall compute each
quarterly installment of the Quarterly Fee and the Incentive Compensation
promptly following PubCo’s filing of a Quarterly Report on Form 10-Q with the
SEC with respect to the calendar quarter for which such installment is payable.
A copy of the computations made by the Service Provider to calculate such
installment shall thereafter promptly be delivered to the Governing Bodies of
PubCo and Holdco and, upon such delivery, payment of such installment of the
Quarterly Fee and the Incentive Compensation shown therein shall be due and
payable by PubCo and Holdco, in cash, no later than the date which is ten
Business Days after the date of delivery to the Governing Bodies of such
computations. The allocation of the foregoing payments between PubCo and Holdco
shall be made pursuant to Section 16(m).

 

Section 7. Expenses of the Service Recipients.

 

(a)          The Service Provider shall be responsible for the expenses related
to any and all personnel of the Service Provider and its Affiliates who provide
services to the Service Recipients pursuant to this Agreement, including,
without limitation, salaries, bonus and other wages, payroll taxes and the cost
of employee benefit plans of such personnel, and costs of insurance with respect
to such personnel.

 

(b)          PubCo and Holdco shall pay all of the costs and expenses of the
Service Recipients and shall reimburse the Service Provider or its Affiliates
for expenses of the Service Provider and its Affiliates incurred on behalf of
the Service Recipients, excepting only those expenses that are specifically the
responsibility of the Service Provider pursuant to Section 7(a) of this
Agreement.

 

(c)          Costs and expenses incurred by the Service Provider on behalf of
the Service Recipients shall be reimbursed monthly to the Service Provider. The
Service Provider shall prepare a written statement in reasonable detail
documenting the costs and expenses of the Service Recipients and those incurred
by the Service Provider on behalf of the Service Recipients during each month,
and shall deliver such written statement to PubCo and Holdco within 30 days
after the end of each month. PubCo and Holdco shall pay all amounts payable to
the Service Provider pursuant to this Section 7(c) within five Business Days
after the receipt of the written statement without demand, deduction, offset or
delay. Cost and expense reimbursement to the Service Provider shall be subject
to adjustment at the end of each calendar year in connection with the annual
audit of PubCo. The provisions of this Section 7 shall survive the expiration or
earlier termination of this Agreement to the extent such expenses have
previously been incurred or are incurred in connection with such expiration or
termination.

 

9

 

 

Section 8. Limits of the Service Provider’s Responsibility.

 

(a)          The Service Provider assumes no responsibility under this Agreement
other than to render the services called for hereunder in good faith and shall
not be responsible for any action of the Governing Bodies in following or
declining to follow any advice or recommendations of the Service Provider. The
Service Provider and its Affiliates, and the directors, officers, employees,
partners, members, stockholders, other equity holders, agents and
representatives of the Service Provider and its Affiliates (each, a “Service
Provider Indemnified Party”), will not be liable to PubCo, Holdco, any
Subsidiary, the Governing Bodies, PubCo’s stockholders, or Holdco’s managers,
partners, members or other equity holders, or any Subsidiary’s stockholders,
partners or members for any acts or omissions by any Service Provider
Indemnified Party performed in accordance with and pursuant to this Agreement,
except by reason of any act or omission constituting bad faith, willful
misconduct or gross negligence in the performance of duties under this Agreement
on the part of such Service Provider Indemnified Party. PubCo and Holdco shall,
to the full extent lawful, reimburse, indemnify and hold harmless each Service
Provider Indemnified Party, of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees) (collectively “Losses”) in respect of or arising
from any acts or omissions of such Service Provider Indemnified Party performed
in good faith under this Agreement and not constituting bad faith, willful
misconduct or gross negligence in the performance of duties on the part of such
Service Provider Indemnified Party under this Agreement. In addition, PubCo and
HoldCo shall advance funds to a Service Provider Indemnified Party for legal
fees and other costs and expenses incurred as a result of any claim, suit,
action or proceeding for which indemnification is being sought, provided,
however, that such Service Provider Indemnified Party undertakes to repay the
advanced funds to PubCo and Holdco, together with the applicable legal rate of
interest thereon, in cases in which such Service Provider Indemnified Party is
found pursuant to a final and non-appealable order or judgment to not be
entitled to indemnification under this Agreement.

 

(b)          The Service Provider shall, to the full extent lawful, reimburse,
indemnify and hold harmless the Service Recipients, and their respective
directors, officers and stockholders and each Person, if any, controlling PubCo,
Holdco, or any Subsidiary (each, a “Company Indemnified Party”; a Service
Provider Indemnified Party and a Company Indemnified Party are each sometimes
hereinafter referred to as an “Indemnified Party”) of and from any and all
Losses in respect of or arising from (i) any acts or omissions of the Service
Provider constituting bad faith, willful misconduct or gross negligence of
duties of the Service Provider under this Agreement, or (ii) any claims by the
Service Provider’s employees relating to the terms and conditions of their
employment by the Service Provider.

 

10

 

 

(c)          In case any such claim, suit, action or proceeding (a “Claim”) is
brought against any Indemnified Party in respect of which indemnification may be
sought by such Indemnified Party pursuant hereto, the Indemnified Party shall
give prompt written notice thereof to the indemnifying party, which notice shall
include all documents and information in the possession of or under the control
of such Indemnified Party reasonably necessary for the evaluation and/or defense
of such Claim and shall specifically state that indemnification for such Claim
is being sought under this Section; provided, however, that the failure of the
Indemnified Party to so notify the indemnifying party shall not limit or affect
such Indemnified Party’s rights other than pursuant to this Section. Upon
receipt of such notice of Claim (together with such documents and information
from such Indemnified Party), the indemnifying party shall, at its sole cost and
expense, in good faith defend any such Claim with counsel reasonably
satisfactory to such Indemnified Party, which counsel may, without limiting the
rights of such Indemnified Party pursuant to the next succeeding sentence of
this Section 8(c), also represent the indemnifying party in such investigation,
action or proceeding. In the alternative, such Indemnified Party may elect to
conduct the defense of the Claim, if (i) such Indemnified Party reasonably
determines that the conduct of its defense by the indemnifying party could be
materially prejudicial to its interests, (ii) the indemnifying party refuses to
assume such defense (or fails to give written notice to the Indemnified Party
within ten days of receipt of a notice of Claim that the indemnifying party
assumes such defense), or (iii) the indemnifying party shall have failed, in
such Indemnified Party’s reasonable judgment, to defend the Claim in good faith.
The indemnifying party may settle any Claim against such Indemnified Party
without such Indemnified Party’s consent, provided (A) such settlement is
without any Losses whatsoever to such Indemnified Party, (B) the settlement does
not include or require any admission of liability or culpability by such
Indemnified Party and (C) the indemnifying party obtains an effective written
release of liability for such Indemnified Party from the party to the Claim with
whom such settlement is being made, which release must be reasonably acceptable
to such Indemnified Party, and a dismissal with prejudice with respect to all
claims made by the party against such Indemnified Party in connection with such
Claim. The applicable Indemnified Party shall reasonably cooperate with the
indemnifying party, at the indemnifying party’s sole cost and expense, in
connection with the defense or settlement of any Claim in accordance with the
terms hereof. If such Indemnified Party is entitled pursuant to this Section
8(c) to elect to defend such Claim by counsel of its own choosing and so elects,
then the indemnifying party shall be responsible for any good faith settlement
of such Claim entered into by such Indemnified Party. Except as provided in the
immediately preceding sentence, no Indemnified Party may pay or settle any Claim
and seek reimbursement therefor under this Section 8(c).

 

(d)          The provisions of this Section 8 shall survive the expiration or
earlier termination of this Agreement.

 

Section 9. No Joint Venture. The Service Recipients and the Service Provider are
not partners or joint venturers with each other and nothing herein shall be
construed to make them such partners or joint venturers or impose any liability
as such on either of them.

 

Section 10. Term; Renewal; Termination Without Cause.

 

(a)          This Agreement shall become effective on the Closing Date and shall
continue in operation, unless terminated in accordance with the terms hereof,
until the twentieth anniversary of the Closing Date (the “Initial Term”). After
the Initial Term, this Agreement shall be deemed renewed automatically for
successive five-year periods (each, an “Automatic Renewal Term”) unless PubCo
and Holdco, on the one hand, or the Service Provider, on the other hand, elects
not to renew this Agreement in accordance with Section 10(b) or Section 10(d),
respectively.

 

11

 

 

(b)          Notwithstanding any other provision of this Agreement to the
contrary, upon written notice provided to the Service Provider no later than 180
days prior to the expiration of the Initial Term or any Automatic Renewal Term
(the “Termination Notice”), PubCo and Holdco may, without cause, in connection
with the expiration of the Initial Term or the then current Automatic Renewal
Term, decline to renew this Agreement (any such nonrenewal, a “Termination
Without Cause”) upon the affirmative vote of at least two-thirds of the
Independent Directors that includes a finding by such two-thirds of the
Independent Directors that either (1) there has been unsatisfactory performance
by the Service Provider that is materially detrimental to the Service Recipients
taken as a whole or (2) the Quarterly Fee or the Incentive Compensation payable
to the Service Provider are not fair, subject to Section 10(c) below. The
Service Recipients may terminate this Agreement for cause pursuant to Section 12
even after providing a Termination Notice.

 

(c)          Notwithstanding the provisions of Section 10(b), if the reason for
nonrenewal specified in the Termination Notice is that two-thirds of the
Independent Directors have determined that the Quarterly Fee or the Incentive
Compensation payable to the Service Provider are unfair, PubCo and Holdco shall
not have the foregoing nonrenewal right in the event the Service Provider agrees
that it will continue to perform its duties hereunder during the Automatic
Renewal Term that would commence upon the expiration of the Initial Term or then
current Automatic Renewal Term at a fee that at least two-thirds of the
Independent Directors determine to be fair; provided, however, that the Service
Provider shall have the right to renegotiate the Quarterly Fee and/or the
Incentive Compensation (as applicable), by delivering to PubCo and Holdco, not
less than 120 days prior to the pending Effective Termination Date, written
notice (a “Notice of Proposal to Negotiate”) of its intention to renegotiate the
Quarterly Fee (and/or Incentive Compensation). Thereupon, PubCo and Holdco, on
the one hand, and the Service Provider, on the other hand, shall endeavor to
negotiate the Quarterly Fee (and/or Incentive Compensation) in good faith.
Provided that PubCo, Holdco and the Service Provider, on the other hand, agree
to a revised Quarterly Fee, Incentive Compensation or other compensation
structure within 60 days following the PubCo’s and Holdco’s receipt of the
Notice of Proposal to Negotiate, the Termination Notice from the PubCo and
Holdco shall be deemed of no force and effect, and this Agreement shall continue
in full force and effect on the terms stated herein, except that the Quarterly
Fee, Incentive Compensation or other compensation structure shall be the revised
Quarterly Fee, Incentive Compensation or other compensation structure as then
agreed upon by the PubCo, Holdco and the Service Provider. PubCo, HoldCo and the
Service Provider agree to execute and deliver an amendment to this Agreement
setting forth such revised Quarterly Fee, Incentive Compensation or other
compensation structure promptly upon reaching an agreement regarding same. In
the event that PubCo, HoldCo and the Service Provider are unable to agree to a
revised Quarterly Fee, Incentive Compensation or other compensation structure
during such 60-day period, this Agreement shall terminate on the Effective
Termination Date.

 

(d)          No later than 180 days prior to the expiration of the Initial Term
or the then current Automatic Renewal Term, the Service Provider may deliver
written notice to PubCo and Holdco informing them of the Service Provider’s
intention to decline to renew this Agreement, whereupon this Agreement shall not
be renewed and extended and this Agreement shall terminate effective on the
anniversary date of this Agreement next following the delivery of such notice.

 

12

 

 

(e)          Except as set forth in this Section 10, a nonrenewal of this
Agreement pursuant to this Section 10 shall be without any further liability or
obligation of either party to the other, except as provided in Section 5,
Section 7, Section 8 and Section 14.

 

Section 11. Assignment.

 

(a)          Assignment by the Service Provider. This Agreement shall terminate
automatically in the event of its assignment, in whole or in part, by the
Service Provider, unless such assignment is consented to in writing by PubCo and
Holdco with the consent of a majority of the Independent Directors. Any such
permitted assignment shall bind the assignee under this Agreement in the same
manner as the Service Provider is bound, and the Service Provider shall be
liable to PubCo and Holdco for all acts or omissions of the assignee under any
such assignment. In addition, the assignee shall execute and deliver to PubCo
and Holdco a counterpart of this Agreement naming such assignee as the Service
Provider. Notwithstanding the foregoing, the Service Provider may, without the
approval of the Independent Directors, (i) assign this Agreement to an Affiliate
of the Service Provider and (ii) delegate to one or more of its Affiliates the
performance of any of its responsibilities hereunder so long as it remains
liable for any such Affiliate’s performance, in each case so long as assignment
or delegation does not require any Service Recipient’s approval under the
Investment Company Act or other applicable law (but if such approval is
required, PubCo and Holdco shall not, and shall cause the other Service
Recipients, as applicable, not to, unreasonably withhold, condition or delay
their consent). Nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Service Provider
under this Agreement.

 

(b)          Assignment by the Service Recipients. This Agreement shall not be
assigned by the Service Recipients without the prior written consent of the
Service Provider, except in the case of assignment PubCo or Holdco to another
organization which is a successor (by merger, consolidation, purchase of assets,
or other transaction) to such Person in which case such successor organization
shall be bound under this Agreement and by the terms of such assignment in the
same manner as such Person is bound under this Agreement.

 

Section 12. Termination for Cause.

 

(a)          PubCo and Holdco may terminate this Agreement effective upon 30
days’ prior written notice of termination from PubCo and Holdco to the Service
Provider if (i) the Service Provider, its agents or its assignees breaches any
material provision of this Agreement and such breach shall continue for a period
of 30 days after written notice thereof specifying such breach and requesting
that the same be remedied in such 30-day period (or 45 days after written notice
of such breach if the Service Provider takes steps to cure such breach within 30
days of the written notice), (ii) there is a commencement of any proceeding
relating to the Service Provider’s Bankruptcy or insolvency, including an order
for relief in an involuntary bankruptcy case or the Service Provider authorizing
or filing a voluntary bankruptcy petition, (iii) any Service Provider Change of
Control which a majority of the Independent Directors determines is materially
detrimental to PubCo, Holdco and the Subsidiaries taken as a whole, (iv) the
dissolution of the Service Provider, or (v) the Service Provider commits fraud
against any Service Recipient, misappropriates or embezzles funds of any Service
Recipient, or acts, or fails to act, in a manner constituting bad faith, willful
misconduct or gross negligence in the performance of its duties under this
Agreement; provided, however, that if any of the actions or omissions described
in this clause (v) are caused by an employee and/or officer of the Service
Provider or one of its Affiliates and the Service Provider takes all necessary
and appropriate action against such person and cures the damage caused by such
actions or omissions within 30 days of the Service Provider’s actual knowledge
of its commission or omission, the Service Recipients shall not have the right
to terminate this Agreement pursuant to this Section 12(a)(v).

 

13

 

 

(b)          The Service Provider may terminate this Agreement effective upon 60
days’ prior written notice of termination to PubCo and Holdco in the event that
PubCo or Holdco shall default in the performance or observance of any material
term, condition or covenant contained in this Agreement and such default shall
continue for a period of 30 days after written notice thereof specifying such
default and requesting that the same be remedied in such 30-day period.

 

(c)          The Service Provider may terminate this Agreement if any Service
Recipient becomes required to register as an investment company under the
Investment Company Act, with such termination deemed to occur immediately before
such event.

 

Section 13. Action Upon Termination. From and after the effective date of
termination of this Agreement pursuant to Sections 10, 11 or 12, the Service
Provider shall not be entitled to compensation for further services hereunder,
but shall be paid all compensation accruing to the date of termination. Upon any
such termination, the Service Provider shall forthwith:

 

(a)          after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to each Service Recipient all
money collected and held for the account of such Service Recipient pursuant to
this Agreement;

 

(b)          deliver to the Governing Bodies a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Governing Bodies with respect to the Service Recipients; and

 

(c)          deliver to the Governing Bodies all property and documents of the
Service Recipients then in the custody of the Service Provider.

 

Section 14. Release of Money or Other Property Upon Written Request.

 

The Service Provider agrees that any money or other property of a Service
Recipient held by the Service Provider shall be held by the Service Provider as
custodian for such Service Recipient, and the Service Provider’s records shall
be appropriately and clearly marked to reflect the ownership of such money or
other property by such Service Recipient. Upon the receipt by the Service
Provider of a written request signed by a duly authorized officer of a Service
Recipient requesting the Service Provider to release to such Service Recipient
any money or other property then held by the Service Provider for the account of
such Service Recipient under this Agreement, the Service Provider shall release
such money or other property to such Service Recipient promptly upon request.
Upon delivery of such money or other property to such Service Recipient, the
Service Provider shall not be liable to such Service Recipient, such Service
Recipient’s Governing Body, or such Service Recipient’s stock- or equity-holders
or partners for any acts or omissions by such Service Recipient in connection
with the money or other property released to such Service Recipient in
accordance with this Section 14. A Service Recipient shall indemnify the Service
Provider, its directors, officers, stockholders, employees and agents against
any and all Losses which arise in connection with the Service Provider’s proper
release of such money or other property to such Service Recipient in accordance
with the terms of this Section 14. Indemnification pursuant to this provision
shall be in addition to any right of the Service Provider to indemnification
under Section 8.

 

14

 

 

Section 15. Representations and Warranties.

 

(a)          Each of PubCo and Holdco hereby represent and warrant to the
Service Provider as follows:

 

(i)          Each Service Recipient is duly organized, validly existing and in
good standing under the laws of the State of Delaware, has the corporate power
and authority and the legal right to own and operate its assets, to lease any
property it may operate as lessee and to conduct the business in which it is now
engaged and is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except for failures to
be so qualified, authorized or licensed that could not in the aggregate have a
material adverse effect on the business operations, assets or financial
condition of such Service Recipient.

 

(ii)          Such Person has the corporate power and authority and the legal
right to make, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other Person and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by such Person in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and all obligations required hereunder. This Agreement has been,
and each instrument or document required hereunder will be, executed and
delivered by a duly authorized officer of such Person, and this Agreement
constitutes, and each instrument or document required hereunder when executed
and delivered hereunder will constitute, the legally valid and binding
obligation of such Person enforceable against such Person in accordance with its
terms.

 

(iii)        The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on each Service Recipient, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on such Service Recipient, or the Governing Instruments of, or any
securities issued by, such Service Recipient or of any contract or other
agreement, instrument or undertaking to which such Service Recipient is a party
or by which such Service Recipient or any of its assets may be bound, the
violation of which would have a material adverse effect on the business
operations, assets or financial condition of such Service Recipient, and will
not result in, or require, the creation or imposition of any lien or any of its
property, assets or revenues pursuant to the provisions of any such contract or
other agreement, instrument or undertaking.

 

15

 

 

(b)          The Service Provider hereby represents and warrants to PubCo and
Holdco as follows:

 

(i)          The Service Provider is duly organized, validly existing and in
good standing under the laws of the State of Delaware, has the limited liability
company power and authority and the legal right to own and operate its assets,
to lease the property it operates as lessee and to conduct the business in which
it is now engaged and is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except for
failures to be so qualified, authorized or licensed that could not in the
aggregate have a material adverse effect on the business operations, assets or
financial condition of the Service Provider.

 

(ii)          The Service Provider has the limited liability company power and
authority and the legal right to make, deliver and perform this Agreement and
all obligations required hereunder and has taken all necessary corporate action
to authorize this Agreement on the terms and conditions hereof and the
execution, delivery and performance of this Agreement and all obligations
required hereunder. No consent of any other Person and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Service Provider in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Service Provider, and this Agreement constitutes, and each
instrument or document required hereunder when executed and delivered hereunder
will constitute, the legally valid and binding obligation of the Service
Provider enforceable against the Service Provider in accordance with its terms.

 

(iii)        The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Service Provider, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on the Service Provider, or the Governing Instruments of, or any
securities issued by, the Service Provider or of any contract or other
agreement, instrument or undertaking to which the Service Provider is a party or
by which the Service Provider or any of its assets may be bound, the violation
of which would have a material adverse effect on the business operations, assets
or financial condition of the Service Provider, and will not result in, or
require, the creation or imposition of any lien or any of its property, assets
or revenues pursuant to the provisions of any such contract or other agreement,
instrument or undertaking.

 

16

 

 

Section 16. Miscellaneous.

 

(a)          Notices. All notices, requests, communications and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by facsimile), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered against receipt or upon
actual receipt of (i) personal delivery, (ii) delivery by reputable overnight
courier, (iii) delivery by facsimile transmission with telephonic confirmation
or (iv) delivery by registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below (or to such other address as may
be hereafter notified by the respective parties hereto in accordance with this
Section 16(a)):

 

PubCo or Holdco: 405 Park Avenue, 15th Floor   New York, NY 10022   Facsimile
No.:  (212) 421-5799   Attention: Legal Counsel       with a copy to:      
Proskauer Rose LLP   Eleven Times Square   New York, New York 10036   Facsimile
No.:  (212) 969-2900   Attention:  Peter M. Fass, Esq.     James P. Gerkis, Esq.
    The Service Provider: 405 Park Avenue, 15th Floor   New York, NY 10022  
Facsimile No.:  (212) 421-5799   Attention: Legal Counsel       with a copy to:
      Proskauer Rose LLP   Eleven Times Square   New York, New York 10036  
Facsimile No.:  (212) 969-2900   Attention:  Peter M. Fass, Esq.     James P.
Gerkis, Esq.

 

(b)          Binding Nature of Agreement; Successors and Assigns; No Third Party
Beneficiaries. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, legal representatives, successors
and permitted assigns as provided herein. Except as provided in this Agreement
with respect to indemnification of Indemnified Parties hereunder, nothing in
this Agreement shall confer any rights upon any Person other than the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

17

 

 

(c)          Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

 

(d)          Amendments. This Agreement, nor any terms hereof, may not be
amended, supplemented or modified except in an instrument in writing executed by
the parties hereto.

 

(e)          GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN, FOR THE
PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN
SUCH COURT.

 

(f)          WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(g)          Survival of Representations and Warranties. All representations and
warranties made hereunder, and in any document, certificate or statement
delivered pursuant hereto or in connection herewith, shall survive the execution
and delivery of this Agreement.

 

(h)          No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of a party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

18

 

 

(i)          Costs and Expenses. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of and the closing
under this Agreement, and all matters incident thereto. If any party hereto
initiates any legal action arising out of or in connection with this Agreement,
the prevailing party shall be entitled to recover from the other party all
reasonable attorneys’ fees, expert witness fees and expenses incurred by the
prevailing party in connection therewith.

 

(j)          Section Headings. The section and subsection headings in this
Agreement are for convenience in reference only and shall not be deemed to alter
or affect the interpretation of any provisions hereof.

 

(k)          Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in any number of
separate counterparts, and all of which taken together shall be deemed to
constitute one and the same instrument.

 

(l)          Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(m)          Cost Sharing. As between Holdco and PubCo, 30 days after the end of
each quarter, HoldCo and PubCo shall allocate the amount of all compensation
paid to the Service Provider under this Agreement, including the Quarterly Fee,
the Incentive Compensation and reimbursements of the Service Provider’s costs
and expenses pursuant to Section 7, based on any reasonable method as determined
in the sole discretion of the Independent Directors, such as the relative value
of the services provided during the relevant period, the percentage of time that
the Service Provider spent during the applicable period in rendering services
hereunder to Holdco and the Subsidiaries, on the one hand, and PubCo, on the
other hand, as determined by the Independent Directors, or any other reasonable
method. If either Holdco or PubCo (the “Initial Payor”) is determined to have
made a payment to the Service Provider that was properly payable by the other
(the “Correct Payor”) (the amount of such payment, an “Advance”), interest shall
accrue on the Advance at an annual rate equal to the applicable federal rate for
short-term borrowings in effect on the date the Initial Payor paid the Advance,
from the date the Initial Payor paid the Advance through (and including) the
date the Correct Payor repaid such Advance to the Initial Payor. Interest shall
be calculated on the basis of a 360-day year for the actual number of days
elapsed.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amended and
Restated Services Agreement as of the date first written above.

 

  RCS CAPITAL CORPORATION         By: /s/ Brian D. Jones     Name: Brian D.
Jones     Title: Chief Financial Officer and Assistant Secretary         RCS
CAPITAL HOLDINGS, LLC   By: RCS Capital Corporation, its managing member        
By: /s/ Brian D. Jones     Name: Brian D. Jones     Title: Chief Financial
Officer and Assistant Secretary         RCS Capital Management, LLC         By:
/s/ Nicholas S. Schorsch     Name: Nicholas S. Schorsch     Title: Authorized
Signatory


 

[Signature Page to A&R Services Agreement]

 

 

 

 

The undersigned, solely for purposes of amending the Original Management
Agreement in accordance with Section 16(e) thereof, hereby consent to amend the
Original Management Agreement as herein provided and after the date hereof shall
not be parties hereto.

 

  REALTY CAPITAL SECURiTIES, LLC   By: RCS Capital Holdings, LLC, its managing
member   By: RCS Capital Corporation, its managing member           By: /s/
Brian D. Jones     Name: Brian D. Jones     Title: Chief Financial Officer and
Assistant Secretary           RCS ADVISORY SERVICES, LLC   By: RCS Capital
Holdings, LLC, its managing member   By: RCS Capital Corporation, its managing
member         By: /s/ Brian D. Jones     Name: Brian D. Jones     Title: Chief
Financial Officer and Assistant Secretary           AMERICAN NATIONAL STOCK
TRANSFER, LLC   By: RCS Capital Holdings, LLC, its managing member   By: RCS
Capital Corporation, its managing member           By: /s/ Brian D. Jones    
Name: Brian D. Jones     Title: Chief Financial Officer and Assistant Secretary

 

[Signature Page to A&R Services Agreement] 

 

 



